


110 HR 3428 IH: To bridge the digital divide in rural

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3428
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To bridge the digital divide in rural
		  areas.
	
	
		1.Short titleThis Act may be cited as the Rural
			 America Digital Accessibility Act.
		2.Grants to
			 facilitate deployment of broadband telecommunications capabilities to
			 underserved rural areas
			(a)In
			 GeneralIn order to facilitate the deployment by the private
			 sector of broadband telecommunications networks and capabilities (including
			 wireless and satellite networks and capabilities) to underserved rural areas,
			 the Secretary of Commerce (in this section, referred to as the
			 Secretary) may—
				(1)make grants to
			 eligible recipients for that purpose;
				(2)guarantee loans,
			 either whole or in part, of eligible recipients the proceeds of which are to be
			 used for that purpose; or
				(3)carry out
			 activities under both paragraphs (1) and (2).
				(b)Eligible
			 RecipientsFor purposes of this section, an eligible recipient of
			 a grant or loan guarantee under subsection (a) is any person or entity selected
			 by the Secretary in accordance with such procedures as the Secretary shall
			 establish.
			(c)Underserved
			 Rural AreasThe Secretary shall identify the areas that
			 constitute underserved rural areas for purposes of this section.
			(d)Emphasis on
			 Particular CapabilitiesIn selecting a person or entity as an
			 eligible recipient of a grant or loan guarantee under subsection (a), the
			 Secretary shall give particular emphasis to persons or entities that propose to
			 use the grant or the proceeds of the loan guaranteed, as the case may be, to
			 leverage non-Federal resources to do one or more of the following:
				(1)Provide
			 underserved rural areas with access to Internet service by local
			 telephone.
				(2)Demonstrate new
			 models or emerging technologies to bring broadband telecommunications services
			 to underserved rural areas on a cost-effective basis.
				(3)Use broadband
			 telecommunications services to stimulate economic development, such as
			 providing connections between and among industrial parks located in such areas
			 and providing high-speed telecommunications service links to small business
			 incubators.
				(e)ConsultationThe
			 Secretary may consult with the Federal Communications Commission in carrying
			 out activities under this section.
			(f)Limitation on
			 AmountThe amount of any grants made under this section, and the
			 cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a(5)) of any loans guaranteed under this section, may not, in the aggregate,
			 exceed $100,000,000.
			(g)Authorization of
			 AppropriationsThere is authorized to be appropriated for the
			 Department of Commerce for purposes of grants and loan guarantees under this
			 section $100,000,000 for fiscal year 2008, and such sums as are necessary for
			 each fiscal year thereafter.
			3.Research on
			 enhancement of broadband telecommunications services
			(a)In
			 GeneralThe Director of the National Science Foundation (in this
			 section, referred to as the Director) shall carry out research
			 on the following:
				(1)Means of enhancing
			 or facilitating the availability of broadband telecommunications services in
			 rural areas and other remote areas.
				(2)Means of
			 facilitating or enhancing access to the Internet through broadband
			 telecommunications services.
				(b)Scope of
			 AuthorityThe Director may carry out research under subsection
			 (a) within the National Science Foundation or pursuant to such grants,
			 agreements, or other arrangements as the Director considers appropriate.
			(c)Results of
			 ResearchThe Director shall make available to the public, in such
			 manner as the Director considers appropriate, the results of any research
			 carried out under this section.
			(d)Authorization of
			 AppropriationsThere is authorized to be appropriated for the
			 National Science Foundation for purposes of activities under this section
			 $25,000,000 for fiscal year 2008, and such sums as are necessary for each
			 fiscal year thereafter.
			4.Tax credit to
			 holders of qualified technology bonds
			(a)In
			 GeneralPart IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to credits against tax) is amended by adding at
			 the end the following new subpart:
				
					INonrefundable
				Credit for Holders of Qualified Technology Bonds
						
							Sec. 54A. Credit to holders of qualified
				  technology bonds.
						
						54A.Credit to
				holders of qualified technology bonds
							(a)Allowance of
				creditIn the case of a taxpayer who holds a qualified technology
				bond on a credit allowance date of such bond which occurs during the taxable
				year, there shall be allowed as a credit against the tax imposed by this
				chapter for such taxable year the amount determined under subsection
				(b).
							(b)Amount of
				credit
								(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any qualified technology bond is the amount equal to the
				product of—
									(A)the credit rate
				determined by the Secretary under paragraph (2) for the month in which such
				bond was issued, multiplied by
									(B)the face amount of
				the bond held by the taxpayer on the credit allowance date.
									(2)DeterminationDuring
				each calendar month, the Secretary shall determine a credit rate which shall
				apply to bonds issued during the following calendar month. The credit rate for
				any month is the percentage which the Secretary estimates will permit the
				issuance of qualified technology bonds without discount and without interest
				cost to the issuer.
								(c)Limitation based
				on amount of taxThe credit allowed under subsection (a) for any
				taxable year shall not exceed the excess of—
								(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(2)the sum of the
				credits allowable under this part (other than this subpart and subpart
				C).
								(d)Qualified
				technology bondFor purposes of this part—
								(1)In
				generalThe term qualified technology bond means any
				bond issued as part of an issue if—
									(A)95 percent of more
				of the proceeds of such issue are to be used for any (or a series of) qualified
				projects,
									(B)the bond is issued
				by a State or local government within the jurisdiction of which such project is
				located,
									(C)the issuer
				designates such bond for purposes of this section,
									(D)the issuer
				certifies that it has obtained the written approval of the Secretary of
				Commerce for such project, and
									(E)the term of each
				bond which is part of such issue does not exceed 15 years.
									(2)Qualified
				project
									(A)In
				generalThe term qualified project means a
				project—
										(i)to
				expand broadband telecommunications services in an area within the jurisdiction
				of a State or local government,
										(ii)which is
				nominated by such State or local government for a designation as a qualified
				project, and
										(iii)which the
				Secretary of Commerce, after consultation with the Secretary of Housing and
				Urban Development, designates as a qualified project or a series of qualified
				projects.
										(B)Designation
				preferencesWith respect to designations under this section,
				preferences shall be given to—
										(i)nominations of
				projects involving underserved urban or rural areas lacking access to
				high-speed Internet connections, and
										(ii)nominations
				reflecting partnerships and comprehensive planning between State and local
				governments and the private sector.
										(e)Limitation on
				amount of bonds designated
								(1)National
				limitationThere is a national technology bond limitation for
				each calendar year. Such limitation is $100,000,000 for 2007, 2008, 2009, 2010,
				and 2011, and, except as provided in paragraph (4), zero thereafter.
								(2)Allocation of
				limitationThe national technology bond limitation for a calendar
				year shall be allocated by the Secretary among the qualified projects
				designated for such year.
								(3)Designation
				subject to limitation amountThe maximum aggregate face amount of
				bonds issued during any calendar year which may be designated under subsection
				(d)(1) with respect to any qualified project shall not exceed the limitation
				amount allocated to such project under paragraph (2) for such calendar
				year.
								(4)Carryover of
				unused limitationIf for any calendar year—
									(A)the national
				technology limitation amount, exceeds
									(B)the amount of bonds
				issued during such year which are designated under subsection (d)(1) with
				respect to qualified projects,
									the
				national technology limitation amount for the following calendar year shall be
				increased by the amount of such excess.(f)Other
				definitionsFor purposes of this subpart—
								(1)BondThe
				term bond includes any obligation.
								(2)Credit allowance
				dateThe term credit allowance date means, with
				respect to any issue, the last day of the 1-year period beginning on the date
				of issuance of such issue and the last day of each successive 1-year period
				thereafter.
								(3)StateThe
				term State means the several States and the District of
				Columbia.
								(g)Credit included
				in gross incomeGross income includes the amount of the credit
				allowed to the taxpayer under this section (determined without regard to
				subsection (c)) and the amount so included shall be treated as interest
				income.
							(h)Other special
				rules
								(1)Partnership; S
				corporation; and other pass-thru entitiesUnder regulations
				prescribed by the Secretary, in the case of a partnership, trust, S
				corporation, or other pass-thru entity, rules similar to the rules of section
				41(g) shall apply with respect to the credit allowable under subsection
				(a).
								(2)Bonds held by
				regulated investment companiesIf any qualified technology bond
				is held by a regulated investment company, the credit determined under
				subsection (a) shall be allowed to shareholders of such company under
				procedures prescribed by the Secretary.
								(3)Treatment for
				estimated tax purposesSolely for purposes of sections 6654 and
				6655, the credit allowed by this section to a taxpayer by reason of holding a
				qualified technology bond on a credit allowance date shall be treated as if it
				were a payment of estimated tax made by the taxpayer on such date.
								(4)ReportingIssuers
				of qualified technology bonds shall submit reports similar to the reports
				required under section
				149(e).
								.
			(b)ReportingSubsection
			 (d) of section 6049 of the Internal Revenue Code of 1986 (relating to returns
			 regarding payments of interest) is amended by adding at the end the following
			 new paragraph:
				
					(9)Reporting of
				credit on qualified technology bonds
						(A)In
				generalFor purposes of subsection (a), the term
				interest includes amounts includible in gross income under section
				54A(g) and such amounts shall be treated as paid on the credit allowance date
				(as defined in section 54A(f)(2)).
						(B)Reporting to
				corporations, etcExcept as otherwise provided in regulations, in
				the case of any interest described in subparagraph (A) of this paragraph,
				subsection (b)(4) of this section shall be applied without regard to
				subparagraphs (A), (H), (I), (J), (K), and (L)(i).
						(C)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this paragraph, including
				regulations which require more frequent or more detailed
				reporting.
						.
			(c)Clerical
			 Amendments
				(1)The table of
			 subparts for part IV of subchapter A of chapter 1 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new item:
					
						
							Subpart I. nonrefundable credit for
				holders of qualified technology
				bonds.
						
						.
				(2)Section 6401(b)(1)
			 of such Code is amended by striking and H and inserting
			 H, and I.
				(d)Effective
			 DateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2006.
			5.Grants for
			 technology extension
			(a)PurposeIt
			 is the purpose of this section—
				(1)to encourage
			 meaningful use of the most advanced available technologies by small businesses
			 and medium-sized businesses to the maximum extent possible to improve the
			 productivity of those businesses and thereby to promote economic growth;
			 and
				(2)to promote
			 regional partnerships between educational institutions and businesses to
			 develop such technologies and products in the surrounding areas.
				(b)Grant
			 ProgramTo achieve the purpose of this section, the Secretary of
			 Commerce (in this section, referred to as the Secretary) shall
			 carry out a program to provide, through grants, financial assistance for the
			 establishment and support of regional centers for the commercial use of
			 advanced technologies by small businesses and medium-sized businesses.
			(c)EligibilityAn
			 entity is eligible to receive a grant as a regional center under this section
			 if the entity—
				(1)is affiliated with
			 a United States-based institution or organization that is operated on a
			 not-for-profit basis, or any combination of two or more of such institutions or
			 organizations;
				(2)offers to enter
			 into an agreement with the Secretary to function as a regional center for the
			 commercial use of advanced technologies for the purpose of this section within
			 a region determined appropriate by the Secretary; and
				(3)demonstrates that it
			 has the capabilities necessary to achieve the purpose of this section through
			 its operations as a center within that region.
				(d)Selection of
			 Applicants
				(1)Competitive
			 processThe Secretary shall use a competitive process for the
			 awarding of grants under this section and, under that process, select
			 recipients of the grants on the basis of merit, with priority given to
			 underserved areas.
				(2)Applications for
			 grantsThe Secretary shall prescribe the form and content of
			 applications required for grants under this section.
				(e)Specific
			 Activities of Regional CentersA regional center may use the
			 proceeds of a grant under this section for any activity that carries out the
			 purpose of this section, including such activities as the following:
				(1)Assist small
			 businesses and medium-sized businesses to address their most critical needs for
			 the application of the latest technology, improvement of infrastructure, and
			 use of best business practices.
				(2)In
			 conjunction with institutions of higher education and laboratories located in
			 the region, transfer technologies to small businesses and medium-sized
			 businesses located in such region to create jobs and increase production in
			 surrounding areas.
				(f)Additional
			 Administrative Authorities
				(1)Cost-sharingThe
			 Secretary may require the recipient of a grant to defray, out of funds
			 available from sources other than the Federal Government, a specific level of
			 the operating expenses of the regional center for which the grant is
			 made.
				(2)Additional terms
			 and conditionsThe Secretary, in awarding a grant, may impose any
			 other terms and conditions for the use of the proceeds of the grant that the
			 Secretary determines appropriate for carrying out the purposes of this section
			 and to protect the interests of the United States.
				(g)Definitions of
			 Small Business and Medium-Sized Business
				(1)Secretary to
			 prescribeThe Secretary shall prescribe the definitions of the
			 terms small business and medium-sized business for
			 the purpose of this section.
				(2)Small business
			 standardsIn defining the term small business, the
			 Secretary shall apply the standards applicable for the definition of the term
			 small-business concern under section 3 of the
			 Small Business Act (15 U.S.C.
			 632).
				(h)RegulationsThe
			 Secretary shall prescribe regulations for the grant program administered under
			 this section.
			(i)Authorization of
			 AppropriationsThere is authorized to be appropriated for the
			 Department of Commerce for carrying out this section $125,000,000 for fiscal
			 year 2008, and such sums as are necessary for each fiscal year
			 thereafter.
			
